DETAILED ACTION
The action is responsive to the Applicant remarks filed on June 22, 2022. As set forth in the Applicant’s response, claims 1, 4, 10, 11, 13, 15, 20, 21, 29, 30, 34-39, 41, 48, 55, and 57 have been amended. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,750,084 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Response to Amendment
The amendment filed June 22, 2022 proposes amendments to the claims that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  Specifically, the Examiner finds that in accordance with 37 C.F.R. 1.173(g), all amendments must be made relative to the patent speciation. In addition, in accordance with 37 C.F.R. 1.173(d), matter to be added by reissue must be underlined. 
In claim 1, for example, the Applicant has underlined portions (e.g. “transmitting , by the primary electronic device, the notification to a companion electronic device to  display” which are part of the original claim.  The Examiner respectfully asks the Applicant to review the markings in each claim to ensure that tall changes are made relative to the original patent claims. 

Response to Arguments
Rejection Under 35 U.S.C. §103
Claims 1, 20, 21, 30 and 55:	
With respect to claim 1, the Applicant states that the combination of Park and Sandru does not disclose or suggest “display[ing] a first subset of the notification for a first time period,” “display[ing] a second subset of the notification during a second time period.”: and based on “determining that the notification has been viewed by the user at the primary electronic device during the second time period while the second subset of the notification is displayed at the companion electronic device” transmitting a command…to stop the display of the second or subsequent subset of the notification.” The Applicant also states that for similar reasons claims 20, 21, 30, and 55 are patentable. 
	The Examiner disagrees with the Applicant in part. 
	As set forth in the Final Rejection of March 22, 2022, the Examiner relied upon Sandru to disclose providing subsets via is scrolling function. This teaching is set forth in paragraphs [0070, 0080 and 0085] and covers providing at least a first and second subset. In setting forth the rejection, the Examiner maintained that it would have been obvious to a person of ordinary skill in the art to increment portions of the message (which provides a first and second subset) until all portions are received or until it is cancelled. The Examiner stated that Park discloses of stopping notifications based on a predetermined event and with the teachings of Sandru, it would disclose a system in which a notification is stopped when any of the subsets is displayed. 
	The Examiner determines that claim 1 has been amended to display a first subset of the notification for a first time period and a second subset during a second time period.  The Examiner notes that this added limitation does not specifically read away from the teachings of Sandru based on its scrolling function and pausing for a predetermined period of time between each subset as set forth in the rejection. The Examiner further determines that the claim recites “determining that the notification has been viewed by the user at the primary electronic device during the second time period while the second subset of the notification is displayed at the companion electronic device”. The claim subsequently recites “after determining that the user has viewed the notification at the primary device during the second time period….transmitting….a command…to stop the display of the second or subsequent subset of the notification.” (emphasis added)
	Although, the Examiner maintains that the rejection set forth obviousness with respect to stopping the display of a notification (including stopping a second subset), the Examiner concedes that Park in view of Sandru do not specifically disclose the claimed determination with respect to the second time period. That is, wherein the device specifically “determines that the notification has been viewed by the user at the primary electronic device during the second time period….after determining that the user has viewed the notification…during the second timer period, transmitting….a command.” 
	As set forth above, the Examiner maintains that the second subset can be stopped based on the combination of Park and Sandru but the prior art combination does not make any specific determination that the notification has been viewed while the second subset is displayed at the companion device as claimed. 
	The Examiner acknowledges that each of claims 1 (as discussed above), 20 and 21 recite a determination that occurs during the second time period.
With respect to claims 30 and 55, the Examiner determines e.g., that claim 30 recites display a second subset of the notification during a second time period until a command is received indicating that a user has viewed the notification on the primary electronic device. In addition, the claim also recites “stop the display of the second subset of the notification and not display a subsequent subset of the notification”.  Although, both claim 1 and 30/55 recite a second subset and where a user has viewed the notification as well as stopping display of the second subset in response to receiving a command, claim 30/55 do not recite that a determination is made that the user has view the notification during the second time period or after this determination and during the second time period transmitting the claimed command to stop the second subset. The recitation of “after determining that the user has viewed the notification at the primary electronic device prior to the second expiration of the timer” covers the both the first and the second time period.  This is in contrast to claim 1 in which the determination is specific to the second timer period and not any time before the expiration of the time period. In addition, claim 55, is based on the perspective of a second electronic device. This claim differs in that it does not recite the limitations set forth in claim 1 with respect to function associated with the first/primary electronic device. Thus, the Applicant’s arguments are not applicable to claim 55. 
In view of the above comments, the Examiner agrees with the Applicant as to claims 1, 20 and 21 and 35; however the Examiner does not agree with the Applicant’s arguments with respect to claims 30 and 55. 
Claims 10 and 29:
With respect to claim 10, the Applicant additionally argued that the claim recites “determining…that the primary device is not being used by a user contemporaneously with reception of the notification”. The Applicant states that the Examiner interpretation, as set forth in the Advisory Action as encompassing the electronic device not being used for one purpose although the electronic device is being used for another pursue cannot be maintained in view of the amended claim language. 
	The Examiner acknowledges the Applicant’s amendment with respect to the primary electronic device not being used by a user as opposed to the previous claim set which only generally determines that the device is not in use. 
	The Examiner notes that with respect to Park, paragraph [0059] discloses that no input signal is detected during a specific time period. This teaching discloses that the user is at the least not providing the input. As to whether the user is using the primary device that is, “not being used by the user”, the Examiner concedes that this teaching is not clear as to whether the user is not using the electronic device. 
	In addition, the Examiner notes that claim 10, recites a companion electronic display which display first subset (which will display until a first expiration of the timer) and a second subset (which will display until a second expiration of the timer). The Examiner notes that like claim 1, a determination is made that the user has viewed the notification and similarly that this occurs during the display of the second subset (prior to the second expiration of the timer). 
	Therefore, the Examiner finds the Applicant’s arguments against claim 10 and similarly claim 29  to be persuasive. 
Claims 41, 48 and 57:
	With respect to claim 41, the Applicant states that the teaching of “automatically scroll[ing] after a pause long enough for the user to read the content of the display” does not disclose or suggest “display[ing] of a first subset of a second notification for a first time period and display[ing] of a second subset of the second notification during a second time period until second information relating to the first notification is received before expiration of the second time period,” and “based on determining that the first notification has been checked, transmitting, by the first electronic device, the second information related to the first notification to the second electronic device,” wherein “the first information is to be used for display of the second notification at the second electronic device and the second information is to be used for stopping display of the second notification.”
	The Examiner respectfully disagrees.  As set forth in the rejection, Sandru discloses of different time periods to allow a user enough time to read the content of the display [0081]. Sandru also discloses that at any time during the autoscrolling method, the device 100 may detect a command to cancel autoscrolling (paragraph [0083]).
	The Examiner also showed that Buck discloses of stopping display of a notification (see paragraphs [0043-0045]. The claim only requires that the second information is received before expiration of the second time period (See the above comments with respect to claim 1).  The Examiner determines that Sandru discloses of at least a first subset for a first time period and a second subset that will be displayed after the pause.  In addition, with respect to display of the second subset “until second information relating to the first notification is received” the Examiner notes that this limitation as well as the subsequent limitation “based on determining that the first notification has been checked” does not specify that it was based on a determination that the first notification was checked during the display of the second subset of the second notification. 
	Therefore, the Examiner does not find the Applicant’s arguments persuasive with respect to claims 41, 48 and 57. 
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 30-32, 34, 55 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park U.S. Patent Pub. 2014/0334271 in view of Sandru US Patent Pub. 2011/0214088.
Regarding claim 30:
A companion electronic device for desynchronizing notifications across multiple electronic devices, the companion electronic device comprising: 
Park is directed to a smart watch and a method which determines a notification device that provides a notification of an event, based on wearing/non-wearing of a smart watch and on a distance between the smart watch and an external digital device.
a transceiver; 
See Fig. 1 which discloses a communication unit 130 which is configured to transmit/receive data to/from external devices. See paragraph [0032]
a display; and 
See Figure 1 which discloses a display unit 110. See also paragraph [0061]
a processor configured to: receive a notification from a primary electronic device using the transceiver; display a first subset of the notification for a first time period, display a second subset of the notification during a second time period until a command is received indicating that the user has viewed the notification on the primary electronic device, 
As disclosed in paragraph [0043] Park discloses a notification device that will provide a notification of an event occurring in the smart watch or the external digital deice. Park explains that the notification device may be a device that provides a notification of an incoming event in at least one of the smart watch and the external digital device. In paragraph [0062], a notification is transmitted to the external digital device.  See also paragraph [0068] and Figures 4 and Figure 5. In addition, Park discloses in paragraph [0084] that it was known to stop providing a notification when it is determined that an input signal is detected which indicates that a user a seen the notification on the primary electronic device. 
The Examiner determines that Park, although receiving at a companion device a notification from a primary device (see paragraphs [0054-055]), does not specifically disclose displaying a subset (i.e. where the notification comprises a first and second subset) for a time period. 
Nonetheless, Sandru is directed to a communication device for display messages.  As disclosed in paragraph [0040], the message includes text message, e-mail messages, etc. See also figure 5B. Sandru explains that depending on the size of the display, not all of the content of the message is visible in the viewing area of the display. See paragraphs [0070 and 0080]. Thus, Sandru contemplates devices with a small display and/or limited viewing areas to view the received message and thus Sandru discloses a method to provide automatic scrolling (see paragraph [0085]). Sandru discloses that the device automatically scrolls after a pause long enough for the user to read the content of the display (i.e. a first subset for a first time period and after the long pause a second subset for a second time period) . See also paragraph [0087].  The Examiner considers each viewable portion to be a subset of the entirety of the message. Thus, Sandru discloses a plurality of subsets (or at least a first and second subset). 
Therefore, it would have been obvious before the effective filing date of the claimed invention  to a person having ordinary skill in the art to display a subset of the notification  until all subsets of the notification are displayed. As explained by Sandru, incrementally displaying subsets of a message overcomes the problems of devices with limited viewing areas or small displays.  As disclosed by Park, the devices include both smart watches and mobile devices.  Likewise, Sandru discloses the use of a mobile device (see Figure 5B) and thus discloses that these types of device suffer from limited viewing space.  
This desire to increment the message and/or split the message into a first subset and subsequently a second subset comes from the problem of limited viewing area for the mobile device.  Thus, incrementing the message at the notification device the user can readily read the entirety of the message. 
in response to receiving the command indicating a user has viewed the notification on the primary electronic device, stop the display of the second subset of the notification and not display a subsequent subset of the notification. 
See paragraph [0084] which discloses:
Here, the notification device may correspond to at least one of the smart watch and the external digital device as described with reference to FIG. 1. The event occurring in at least one of the smart watch and the external digital device relates to a state change occurred from the smart watch or the external digital device and may include an incoming telephone call, text message reception, scheduled alarm, etc. Upon detecting an input signal for the notification device while providing the notification, the smart watch may stop providing the notification. In this case, the input signal may include a touch input signal, an eye gaze input signal, a voice input signal, a gesture input signal, etc. (emphasis added)

As explained by Park, if a user has viewed the notification the primary electronic device (which in one example can be the smart watch) will stop providing the notification to the external digital device. As set forth in paragraphs [0062 and 0084], the event can occur in either the smart watch or the external device. In paragraph [0062] it is the smart watch that provides the notification to the external digital device. In paragraph [0084] the smart watch stops providing the notification upon the reception of an input signal which includes a signal which indicates that a user viewed the notification. In view of the combination of Park and Sandru, this can occur during the second subset since Sandru discloses that the first subset is displayed for a predetermined period of time before the second subset is displayed. 

Regarding claim 31:
The companion electronic device of claim 30, wherein, when the user views the notification on the primary electronic device, the primary electronic device is configured to transmit the command to the companion electronic device. 
See paragraph [0084] which discloses: 
Upon detecting an input signal for the notification device while providing the notification, the smart watch may stop providing the notification. In this case, the input signal may include a touch input signal, an eye gaze input signal, a voice input signal, a gesture input signal, etc.

Regarding claim 32:
The companion electronic device of claim 31, wherein the user views the notification on another companion device, the primary electronic device is configured to transmit the command to the companion electronic device. 
See paragraph [0084] which discloses: 
Upon detecting an input signal for the notification device while providing the notification, the smart watch may stop providing the notification. In this case, the input signal may include a touch input signal, an eye gaze input signal, a voice input signal, a gesture input signal, etc.
Regarding claim 34:
The companion electronic device of claim 30, wherein the processor is further configured to incrementally provide a subset of the notification. 
As set forth above, Sandru explains that depending on the size of the display, not all of the content of the message is visible in the viewing area of the display. See paragraphs [0070 and 0080]. Thus, Sandru contemplates devices with a small display and/or limited viewing areas to view the received message. Sandru, discloses that a method to provide automatic scrolling (see paragraph [0085]). Sandru discloses that the device automatically scrolls after a pause long enough for the user to read the content of the display. See also paragraph [0087].

Regarding claim 55:
A second electronic device for managing notifications, the second electronic device comprising:
Park is directed to a smart watch and a method which determines a notification device that provides a notification of an event based on wearing/non-wearing of a smart watch and on a distance between the smart watch and an external digital device (see the abstract). In addition, Park discloses of a method of stopping the transmission of a notification based upon detecting an input signal which may include a touch input signal, an eye gaze input signal, a voice input signal, a gesture inputs signal, etc. See paragraph [0084]
a transceiver configured to receive, from a first electronic device, first information related to data, which is used for generating display of a first notification in a first subset of the first information at the first electronic device for a first time period and display of a second subset of the first information during a second time period until second information relating to a corresponding notification at the first electronic device is received during the second time period while the second subset of the first information is displayed;
In paragraph [0062], a notification is transmitted to the external digital device (“the smart watch 100 may provide notifications 20 and 30 using both the smart watch 100 and the external digital device 200. Thus, the notification information the user 10 of occurrence of an event is provided through not only the smart watch 100 but also the external digital device 200 to a user 10.”).  See also Figures 4, 5 and paragraph [0068]. In addition, Park discloses in paragraph [0084] that it was known to stop providing a notification when it is determined that an input signal is detected. 
The Examiner determines that Park, although transmitting a notification to a companion device so that the companion device can display the notification, does not specifically disclose that the notification is incrementally displayed as a plurality of subsets. As explained in paragraph [0044], the notification can be in the form of a text message notification. See also paragraphs [0054-0055] 
Nonetheless, Sandru is directed to a communication device for display messages.  As disclosed in paragraph [0040], the message includes text message, e-mail messages, etc. See also figure 5B. Sandru explains that depending on the size of the display, not all of the content of the message is visible in the viewing area of the display. See paragraphs [0070 and 0080]. Thus, Sandru contemplates devices with a small display and/or limited viewing areas to view the received message. Sandru, discloses that a method to provide automatic scrolling (see paragraph [0085]). Sandru discloses that the device automatically scrolls after a pause long enough for the user to read the content of the display (i.e. a first subset for a first time period and after the long pause a second subset for a second time period) . See also paragraph [0087].  The Examiner considers each viewable portion to be a subset of the entirety of the message. Thus, Sandru discloses a plurality of subsets (or at least a first and second subset). 
Therefore, it would have been obvious before the effective filing date of the claimed invention  to a person having ordinary skill in the art to both increment portions of the message until all portions are displayed. As explained by Sandru, incrementally displaying subsets of a message overcomes the problems of devices with limited viewing areas or small displays.  As disclosed by Park, the devices include both smart watches and mobile devices.  Likewise, Sandru discloses the use of a mobile device (see Figure 5B) and thus discloses that these types of device suffer from limited viewing space.  
This desire to increment the message comes from the problem of limited viewing area for the mobile device.  Thus, incrementing the message at the notification device the user can readily read the entirety of the message. 
a display configured to display the first subset, the second subset, and subsequent subsets of the first notification based on the first information; and 
In paragraph [0044], Park discloses the notification may occur in the form of a text message notification. See also paragraph [0029] which discloses displaying in the smart watch and the external digital device a character or image notification. 
As set forth above, it would have been obvious to a person of ordinary skill in the art to increment the notification. 
a processor configured to stop to display of the second subset of the first notification in response to receiving the second information indicating that a corresponding notification has been checked at the first electronic device.
See paragraph [0084] which discloses:
Here, the notification device may correspond to at least one of the smart watch and the external digital device as described with reference to FIG. 1. The event occurring in at least one of the smart watch and the external digital device relates to a state change occurred from the smart watch or the external digital device and may include an incoming telephone call, text message reception, scheduled alarm, etc. Upon detecting an input signal for the notification device while providing the notification, the smart watch may stop providing the notification. In this case, the input signal may include a touch input signal, an eye gaze input signal, a voice input signal, a gesture input signal, etc. (emphasis added)

As explained by Park, if a user has viewed the notification the primary electronic device (which in one example can be the smart watch) will stop providing the notification to the external digital device. As set forth in paragraphs [0062 and 0084], the event can occur in either the smart watch or the external device. In paragraph [0062] it is the smart watch that provides the notification to the external digital device. In paragraph [0084] the smart watch stops providing the notification upon the reception of an input signal which includes a signal which indicates that a user viewed the notification.  In view of the combination of Park and Sandru, this can occur during the second subset since Sandru discloses that the first subset is displayed for a predetermined period of time before the second subset is displayed.
Regarding claim 56:
The second electronic device of claim 55, wherein the first notification includes a plurality of subsets of the first information.
As set forth above with respect to the teachings of Sandru, it was known that a notification can comprise of a plurality of subsets which will be displayed. See paragraphs [0070, 0080, 0085, 0087] of Sandru. 

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Sandru and further in view of Faaborg U.S. Patent 9,037,455.
Regarding claim 33:
The companion electronic device of claim 30, wherein the processor is further configured to delay the display of the notification from a time at which the companion electronic device receives the notification. 
	Park discloses displaying the notification in the companion device as shown in figures 4-6 and related text.  Although the notification to an external device can be delayed when a first device receives the event notification, the teachings of Park do not specifically disclose delaying by the companion device the notification “from a time at which the companion electronic device receives the notification”. 
	Nonetheless, Faaborg discloses of delaying output of a notification. See col. 2, lines 54-64. As set forth in col. 2, lines 36-54, Faaborg discloses a notification may be output as a visual, auditory or tactile type of output. The method of Faaborg discloses that the computing device does not output an audio notification during a time period in which the computing device determines that speech is taking place in proximity to the computing device. The notification is thus delayed until human speech is not detected. 
	As discussed in col. 15, lines 45 – col. 16, line 13, by delaying the notification by the device, distractions caused by notification can be minimized (e.g. by not interrupting a current user task). This also increases the likelihood that the user will actually receive the notification 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to delay the display of the notification from a time at which the companion electronic device receives the notification so that the user has the option to not be disturbed or distracted when they are currently involved in a task or conversation. 

Claims 41-50, 52-54, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck US Patent Pub. 2014/0173026 in view of Sandru. 
Regarding claim 41:
A method for managing notifications for a first electronic device, the method comprising:
Buck is directed to a method for providing cross device notifications.  As set forth in the abstract, in some devices, the cross notification component is configured to receive notices transmitted by other devices, and to generate and transmit responses to received notices. See also paragraph [0016]
receiving, by a first electronic device, data;
As set forth in paragraph [0065], Buck discloses receiving data related to a variety of events such as incoming or missed phone calls, new voicemail message, new emails or news items, or new text messages. With reference to Figure 6 a first electronic device (e.g. client device 100) is shown. See also paragraph [0049]
generating, by the first electronic device, a first notification based on the received data;
As explained in paragraph [0033] each device can generate native notifications which will allow local display of notifications.  See also paragraph [0040] which discloses that in response to receiving e.g. emails, text message, phone calls, missed phone calls, appointments, etc., the device will generate a  native notification and will display the notification.  See also Figure 3. 
displaying the first notification, by the first electronic device;
As set forth immediately above, in paragraph [0040], Buck discloses displaying the first notification by the first electronic device. See also paragraph [0043]
transmitting, by the first electronic device, first information related to the received data to a second electronic device for display of a first subset of a second notification for a first time period and display of a second subset of the second notification during a second time period until second information relating to the first notification is received before expiration of the second time period; and   
As explained in paragraphs [0043-44] Buck discloses that the originating device transmits or broadcasts the notice to other devices across a communication link.  With respect to Figure 4 (paragraph 0044]), the receiving device receives the notice and displays the notice.  See also paragraph [0077] which also discloses the transmission of sub-notifications and paragraph [0078] which discloses the transmission of a structured notice. See also paragraph [0033]
The Examiner notes that although Buck discloses of displaying a second notification, Buck does not disclose displaying a first subset for a first time period and a second subset for a second time period. 
Nonetheless, Sandru is directed to a communication device for display messages.  As disclosed in paragraph [0040], the message includes text message, e-mail messages, etc. See also figure 5B. Sandru explains that depending on the size of the display, not all of the content of the message is visible in the viewing area of the display. See paragraphs [0070 and 0080]. Thus, Sandru contemplates devices with a small display and/or limited viewing areas to view the received message. Sandru, discloses that a method to provide automatic scrolling (see paragraph [0085]). Sandru discloses that the device automatically scrolls after a pause long enough for the user to read the content of the display (i.e. a first subset for a first time period and after the long pause a second subset for a second time period) . See also paragraph [0087].  The Examiner considers each viewable portion to be a subset of the entirety of the message. Thus, Sandru discloses a plurality of subsets (or at least a first and second subset). 
Therefore, it would have been obvious before the effective filing date of the claimed invention  to a person having ordinary skill in the art to display a first and second subset during a first and second period of time respectively. As explained by Sandru, incrementally displaying subsets of a message (first and second subset) overcomes the problems of devices with limited viewing areas or small displays.  As disclosed by Buck in paragraph [0017], a wide variety of devices can be used including smartphones, computers and tablets.  Likewise, Sandru discloses the use of a mobile device (see Figure 5B) and thus discloses that these types of device may suffer from limited viewing space.  
The desire to display a first and second subset the message comes from the problem of limited viewing area for the mobile device.  Thus, one of ordinary skill in the art would have found it predictable to increment the message at the notification device so the user can readily read the entirety of the message when using a device with a limited screen size. 
based on determining that the first notification has been checked, transmitting, by the first electronic device, the second information related to the first notification to the second electronic device; 
As explained in paragraph [0042], Buck discloses that a user should be able to view notification on any of the user’s devices and to respond to the notification on only one of the devices, and to have that response be effective and applied to the other devices. As explained in paragraph [0045], if a user has acknowledged that the notice was received, this response is transmitted to the receiving device (second electronic device) by the cross-notification component.  As further explained, this action will remove for display the notice. 
wherein the first information is to be used for display of a second notification at the second electronic device and the second information is to be used for stopping display of the second notification.
As explained in paragraphs [0043-44] Buck discloses that the originating device transmits or broadcasts the notice to other devices across a communication link.  With respect to Figure 4 (paragraph 0044]), the receiving device receives the notice and displays the notice.  Thus, the first information is for display of a second notification at the second electronic device (receiving device).
As explained in paragraph [0045], if a user has acknowledged that the notice was received, this response is transmitted to the receiving device (second electronic device) by the cross-notification component.  As further explained, this action will remove for display the notice. Thus, the second information (response that is transmitted) is to be used for stopping display of the second notification (removal of notification). 

Regarding claim 42:
The method of claim 41, wherein receiving the data comprises receiving a message from an external device.
See paragraph [0040] and [0065] of Buck which discloses receiving various types of information  (and thus discloses receiving from an external device). 

Regarding claim 43:
The method of claim 41, further comprising determining whether the first notification has been checked at one or more of the first electronic device or the second electronic device.
	As explained in paragraph [0042], Buck discloses that a user should be able to view notification on any of the user’s devices and to respond to the notification on only one of the devices, and to have that response be effective and applied to the other devices. As explained in paragraph [0045], if a user has acknowledged that the notice was received, this response is transmitted to the receiving device (second electronic device) by the cross-notification component.  

Regarding claim 44:
The method of claim 43, further comprising: detecting contextual information related to the first electronic device,  wherein determining whether the first notification has been checked comprises determining whether the first notification has been checked based on the detected contextual information.
As explained in paragraph [0045], if a user has acknowledged that the notice was received, this response is transmitted to the receiving device (second electronic device) by the cross-notification component.  

Regarding claim 45:
The method of claim 43, wherein determining whether the first notification has been checked comprises determining at least one of whether the first electronic device is in use, whether the first electronic device is in an active state, whether a user is viewing a screen of the first electronic device, or whether the first electronic device is in motion.
As explained in paragraph [0042], Buck discloses that a user should be able to view notification on any of the user’s devices and to respond to the notification on only one of the devices, and to have that response be effective and applied to the other devices. As explained in paragraph [0045], if a user has acknowledged that the notice was received, this response is transmitted to the receiving device (second electronic device) by the cross-notification component.  

Regarding claim 46:
The method of claim 43, wherein the second information comprises information indicating that the first notification has been checked.
As explained in paragraph [0045], if a user has acknowledged that the notice was received, this response is transmitted to the receiving device (second electronic device) by the cross-notification component.  As further explained, this action will remove for display the notice. Thus, the second information (response that is transmitted) is to be used for stopping display of the second notification (removal of notification). 

Regarding claim 47:
The method of claim 41, wherein the second notification includes a plurality of subsets of information related to the first notification.
As explained above, Sandru discloses that it was known for a notification to be incrementally displayed and thus be comprised of a plurality of subsets of information. See paragraphs [0070, 0080, and 0085].

Regarding claim 48:
A first electronic device for managing notifications, the first electronic device comprising:
Buck is directed to a method for providing cross device notifications.  As set forth in the abstract, in some devices, the cross notification component is configured to receive notices transmitted by other devices, and to generate and transmit responses to received notices. See also paragraph [0016]
	a transceiver configured to receive data; and 
See paragraph [0035] which discloses the device includes a RF transceiver. 
a processor configured to generate a first notification based on the received data; and a display configured to display the first notification, 
See paragraph [0036] which discloses the device includes a processor and figure 2 which discloses a display. 
As explained in paragraph [0033] each device can generate native notifications which will allow local display of notifications.  See also paragraph [0040] which discloses that in response to receiving e.g. emails, text message, phone calls, missed phone calls, appointments, etc., the device will generate a  native notification and will display the notification.  See also Figure 3. 
wherein the transceiver is configured to transmit first information related to the received data to a second electronic device for display of a first subset of a second notification during a first time period and display of a second subset of the second notification during a second timer period until second information relating to the first notification is received before expiration of the second time period, 
As explained in paragraphs [0043-44] Buck discloses that the originating device transmits or broadcasts the notice to other devices across a communication link.  With respect to Figure 4 (paragraph 0044]), the receiving device receives the notice and displays the notice.  See also paragraph [0077] which also discloses the transmission of sub-notifications and paragraph [0078] which discloses the transmission of a structured notice. See also paragraph [0033]
The Examiner notes that although Buck discloses of displaying a second notification, Buck does not disclose whether the notification is incrementally displayed until all subsets are displayed. 
Nonetheless, Sandru is directed to a communication device for display messages.  As disclosed in paragraph [0040], the message includes text message, e-mail messages, etc. See also figure 5B. Sandru explains that depending on the size of the display, not all of the content of the message is visible in the viewing area of the display. See paragraphs [0070 and 0080]. Thus, Sandru contemplates devices with a small display and/or limited viewing areas to view the received message. Sandru, discloses that a method to provide automatic scrolling (see paragraph [0085]). Sandru discloses that the device automatically scrolls after a pause long enough for the user to read the content of the display (i.e. a first subset for a first time period and after the long pause a second subset for a second time period) . See also paragraph [0087].  The Examiner considers each viewable portion to be a subset of the entirety of the message. Thus, Sandru discloses a plurality of subsets (or at least a first and second subset). 
Therefore, it would have been obvious before the effective filing date of the claimed invention  to a person having ordinary skill in the art to display a subset of the notification  until all subsets of the notification are displayed. As explained by Sandru, incrementally displaying subsets of a message overcomes the problems of devices with limited viewing areas or small displays.  As disclosed by Park, the devices include both smart watches and mobile devices.  Likewise, Sandru discloses the use of a mobile device (see Figure 5B) and thus discloses that these types of device suffer from limited viewing space.  
This desire to increment the message and/or split the message into a first subset and subsequently a second subset comes from the problem of limited viewing area for the mobile device.  Thus, incrementing the message at the notification device the user can readily read the entirety of the message. 
wherein, if the first notification has been checked, the processor is configured to control the transceiver to transmit the second information related to the first notification to the second electronic device, and 
As explained in paragraph [0042], Buck discloses that a user should be able to view notification on any of the user’s devices and to respond to the notification on only one of the devices, and to have that response be effective and applied to the other devices. As explained in paragraph [0045], if a user has acknowledged that the notice was received, this response is transmitted to the receiving device (second electronic device) by the cross-notification component.  As further explained, this action will remove for display the notice. 
wherein the first information is to be used for display of the second notification at the second electronic device and the second information is to be used for stopping display of the second notification.
As explained in paragraphs [0043-44] Buck discloses that the originating device transmits or broadcasts the notice to other devices across a communication link.  With respect to Figure 4 (paragraph 0044]), the receiving device receives the notice and displays the notice.  Thus, the first information is for display of a second notification at the second electronic device (receiving device).
As explained in paragraph [0045], if a user has acknowledged that the notice was received, this response is transmitted to the receiving device (second electronic device) by the cross-notification component.  As further explained, this action will remove for display the notice. Thus, the second information (response that is transmitted) is to be used for stopping display of the second notification (removal of notification). 
Regarding claim 49:
The first electronic device of claim 48, wherein the received data comprises a message received from an external device.
See paragraph [0040] and [0065] of Buck which discloses receiving various types of information  (and thus discloses receiving from an external device). 
Regarding claim 50:
The first electronic device of claim 48, wherein the processor is further configured to determine whether the first notification has been checked at one or more of the first electronic device or the second electronic device.
As explained in paragraph [0042], Buck discloses that a user should be able to view notification on any of the user’s devices and to respond to the notification on only one of the devices, and to have that response be effective and applied to the other devices. As explained in paragraph [0045], if a user has acknowledged that the notice was received, this response is transmitted to the receiving device (second electronic device) by the cross-notification component.  
Regarding claim 52:
The first electronic device of claim 50, wherein, to determine whether the first notification has been checked, the processor is further configured to determine at least one of whether the first electronic device is in use, whether the first electronic device is in an active state, whether a user is viewing a screen of the first electronic device, or whether the first electronic device is in motion.
As explained in paragraph [0042], Buck discloses that a user should be able to view notification on any of the user’s devices and to respond to the notification on only one of the devices, and to have that response be effective and applied to the other devices. As explained in paragraph [0045], if a user has acknowledged that the notice was received, this response is transmitted to the receiving device (second electronic device) by the cross-notification component.  
Regarding claim 53:
The first electronic device of claim 50, wherein the second information comprises information indicating that the first notification has been checked.
As explained in paragraph [0045], if a user has acknowledged that the notice was received, this response is transmitted to the receiving device (second electronic device) by the cross-notification component.  As further explained, this action will remove for display the notice. Thus, the second information (response that is transmitted) is to be used for stopping display of the second notification (removal of notification). 
Regarding claim 54:
The first electronic device of claim 48, wherein the second notification includes a plurality of subset of information related to the first notification.
As explained above, Sandru discloses that it was known for a notification to be incrementally displayed and thus be comprised of a plurality of subsets of information. See paragraphs [0070, 0080, and 0085].
Regarding claim 57:
A second electronic device for managing notifications, the second electronic device comprising:
Buck is directed to a method for providing cross device notifications.  As set forth in the abstract, in some devices, the cross notification component is configured to receive notices transmitted by other devices, and to generate and transmit responses to received notices. See also paragraph [0016]
a transceiver configured to receive, from a first electronic device, first information related to data, which is used for generating a first subset of a first notification for a first time period at the first electronic device and a second subset of the first notification during a second time period until second information relating to a corresponding notification at the first electronic device is received before expiation of the second time period; 
As explained in paragraphs [0043-44] Buck discloses that the originating device transmits or broadcasts the notice to other devices across a communication link.  With respect to Figure 4 (paragraph 0044]), the receiving device receives the notice and displays the notice.  See also paragraph [0077] which also discloses the transmission of sub-notifications and paragraph [0078] which discloses the transmission of a structured notice. See also paragraph [0033]
The Examiner notes that although Buck discloses of displaying a second notification, Buck does not disclose whether the notification is incrementally displayed until all subsets are displayed. 
Nonetheless, Sandru is directed to a communication device for display messages.  As disclosed in paragraph [0040], the message includes text message, e-mail messages, etc. See also figure 5B. Sandru explains that depending on the size of the display, not all of the content of the message is visible in the viewing area of the display. See paragraphs [0070 and 0080]. Thus, Sandru contemplates devices with a small display and/or limited viewing areas to view the received message. Sandru, discloses that a method to provide automatic scrolling (see paragraph [0085]). Sandru discloses that the device automatically scrolls after a pause long enough for the user to read the content of the display (i.e. a first subset for a first time period and after the long pause a second subset for a second time period) . See also paragraph [0087].  The Examiner considers each viewable portion to be a subset of the entirety of the message. Thus, Sandru discloses a plurality of subsets (or at least a first and second subset). 
Therefore, it would have been obvious before the effective filing date of the claimed invention  to a person having ordinary skill in the art to display a subset of the notification  until all subsets of the notification are displayed. As explained by Sandru, incrementally displaying subsets of a message overcomes the problems of devices with limited viewing areas or small displays.  As disclosed by Park, the devices include both smart watches and mobile devices.  Likewise, Sandru discloses the use of a mobile device (see Figure 5B) and thus discloses that these types of device suffer from limited viewing space.  
This desire to increment the message and/or split the message into a first subset and subsequently a second subset comes from the problem of limited viewing area for the mobile device.  Thus, incrementing the message at the notification device the user can readily read the entirety of the message. 
a display configured to display increments of the first notification based on the first
information; and
See figure 2 which discloses a display. As set forth above, Sandru discloses that it would have been obvious to a person of ordinary skill in the art to display increments of the first notification. 
a processor configured to stop display of the second subset of the first notification in response to receiving second information indicating that a corresponding notification has been checked at the first electronic device,
See paragraph [0036] which discloses the device includes a processor. As explained in paragraph [0042], Buck discloses that a user should be able to view notification on any of the user’s devices and to respond to the notification on only one of the devices, and to have that response be effective and applied to the other devices. As explained in paragraph [0045], if a user has acknowledged that the notice was received, this response is transmitted to the receiving device (second electronic device) by the cross-notification component.  As further explained, this action will remove for display the notice. 
wherein the first notification includes a plurality of subsets of the first information, and
As explained above, Sandru discloses that it was known for a notification to be incrementally displayed and thus be comprised of a plurality of subsets of information. See paragraphs [0070, 0080, and 0085].
wherein the processor is further configured to control the display to incrementally
include additional information related to the first information in the displayed first notification.
With respect to Figure 4 (paragraph 0044]), the receiving device receives the notice and displays the notice.  See also paragraph [0077] which also discloses the transmission of sub-notifications and paragraph [0078] which discloses the transmission of a structured notice. See also paragraph [0033]

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck in view of Sandru and further in view of Park.
Regarding claim 51:
The first electronic device of claim 50, further comprising: a sensor configured to detect contextual information related to the first electronic device, wherein the processor is further configured to determine whether the first notification has been checked based on the detected contextual information.
As explained in paragraph [0045], if a user has acknowledged that the notice was received, this response is transmitted to the receiving device (second electronic device) by the cross-notification component.  
The Examiner notes that Buck does not specifically discloses a sensor configured to detect contextual information related to the first electronic device. 
Park discloses in paragraph [0030] which discloses the sensor unit 120 may include a plurality of sensing means. In an embodiment, the plurality of sensing means may include a gravity sensor, a geomagnetic sensor, a motion sensor, a gyro sensor, an acceleration sensor, an infrared sensor, an inclination sensor, a brightness sensor, an altitude sensor, an olfactory sensor, a temperature sensor, a depth sensor, a pressure sensor, a bending sensor, an audio sensor, a video sensor, a Global Positioning System (GPS) sensor, a grip sensor, a touch sensor, etc. See also paragraph [45]

Allowable Subject Matter
Claims 1, 4-16, 18-21, 24-29 and 35-40 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-3778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferee:
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992